Woods, C. J.,
delivered the opinion of the court.
The capital error of the learned counsel for the defendant physicians is based upon the fact that these physicians had no power to make, and in truth did not make, any adjudication of the plaintiff’s insanity; that the certificate signed by and sworn to by them was an expression of opinion merely on their part, and that its sole office had been performed when it carried the plaintiff to the door of the asylum, and that the responsibility for her admission to and detention in that institution is fixed by the statute exclusively upon its superintendent and trustees. While the superintendent and trustees are by, law, made to act at their peril in receiving into and detaining therein one who has not been adjudged a lunatic by regular inquisition, sure it was never thereby intended to absolve from liability those who, by false and fraudulent certificates, have imposed upon and misled the asylum authorities, and thereby unlawfully procured the commitment to the asylum of one not insane. The true view is that all who united in procurement of the illegal commitment are equally liable in an action for false imprisonment.
Whether the correct interpretation of our statute touching the commitment to the asylum of persons not adjudged insane *469by inquisition is that the two certifying physicians must make an examination of the supposed lunatic before certifying the fact of insanity may not be free from doubt (though we incline to the belief that such examination is necessary), yet in this case that question is not necessarily to be determined.
In the case before us both physicians did certify, in the paper made by them, and which was required by the superintendent and trustees of the asylum to be made as an indispensable condition precedent to the commitment of the plaintiff, that they had examined her, and found her to be insane and a fit subject for treatment in the asylum, when, in truth, as both physicians frankly testify on the trial, they, nor neither of them, had examined her as to her sanity or insanity. They are bound to have seen and known, from the blank form of certificate sent them by the superintendent for their use in this case, that before the plaintiff would be received into the asylum they must certify that they had examined her, and found her insane and a fit subject for treatment in the asylum. They are chargeable,' too, with knowledge of our statute on this subject, which declares that ‘ ‘ the board of trustees shall prescribe suitable regulations as to the history of each case admitted without adjudication, and may compel conformity to such rules by refusing the application. ’ ’ And yet, with knowledge of this statute, and of the construction placed upon it by the trustees, as clearly shown by the form of certificate sent them for use in this case, they certified, as required by the rules and regulations adopted by the asylum authorities, that they had examined the plaintiff, when, in truth, they had not examined her.
It is true that both physicians had observed the plaintiff in a casual way and not professionally. One of the physicians had observed the plaintiff on a single occasion when she was, for a few moments, awaiting the services of an attendant in a shoe store. He saw her with a vacant stare gazing out into the street. The other physician had other and greater opportunities for observation, with the result of noticing her *470sad and silent and inattentive to what was transpiring around her, and, on one occasion, sitting with her hands folded on her lap, facing the wall of the hallway, and refusing to be drawn into any conversation, or to reply at all to a remark made to her. But this was not the examination required to'be made as a condition precedent to a commitment to the asylum.
The first eight assignments of error call in question the correctness of the action of the trial court in refusing to permit witnesses to give in detail the particulars of conversations had between the two physicians and others in which plaintiff’s supposed condition as to lunacy was disclosed to the physicians before and as preparatory to their making their certificate.
We agree with counsel for appellants that this action of the court was erroneous. This evidence was original and material and was competent to show whether the physicians acted in good faith, and if they did, the evidence would go in mitigation of damages. The authorities seem to be clear on this point. But we cannot reverse for this error, for the reason that the witnesses were all permitted to state that the condition of the plaintiff was fully made known to the physicians, and the particulars of this condition were most elaborately put before the jury by many, many witnesses. So the jury had before it all the information which could have been communicated to the physicians, and the amount of the verdict is strongly suggestive of the fact that the jury believed that the physicians, and all the other defendants, acted throughout in perfect good faith, and not from malicious or other improper motives. All the evidence in the record leads us to the same conclusion.
The action of the trial court in overruling the motion of defendants below to exclude the evidence of Dr. Sanderson is assigned for error. The witness testified that, in his opinion, no physician could determine whether a person was insane without personal examination. This evidence seems irrelevant and immaterial, for the issue was not whether insanity could be determined without personal examination, but whether plaintiff *471had been unlawfully committed to the asylum on false certificates, when, in fact, she was not insane. The error, if it was error, was harmless.
We come now to examine the errors assigned to the court’s action in giving, refusing, and modifying instructions.
In the third instruction asked for defendant, the jury was informed ‘ ‘ that the burden of proof is upon the plaintiff to satisfy your minds by a preponderance of the evidence that the defendants wrongfully conspired and colluded with each other to have the plaintiff incarcerated in the lunatic asylum, unlawfully and against her will,, each defendant acting his part maliciously, wantonly, and out of a spirit of reckless disregard for the rights and liberties of the plaintiff, and with intent to injure the plaintiff in her reputation and character and standing before the people, and that she was in fact thereby damaged, and that, if the evidence fails to so satisfy your minds, you should find for the defendants upon this allegation in the declaration,” the court adding, ‘ ‘ but that should not of itself bar recovery for actual damages, if the jury should believe from the evidence that the plaintiff is entitled to recover actual damages. ’ ’ The action of the court was eminently proper. It simply made clear to the mind of the jury, by positive statement, what would have been left otherwise to deduction or inference on the part of the jury. The charge is absolutely correct, as modified, or added to, by the court.
The twentieth instruction, refused,” for defendant, constitutes no reversible error. This instruction informed the jury that the good faith, or want of good faith, of defendants, as shown by the evidence, should be fully considered by the jury. The jury had this charge substantially given in the seventh charge for defendants. Besides, the charge is incomplete and might have misled the jury if it had been given as asked. For what purpose the jury was to consider the evidence as to good faith or bad faith the jury was not advised. The jury might have conjectured that evidence of good faith afforded a full defense *472to all*demands, and might not have regarded such evidence as going only to mitigation of damages.
The refusal of the court to mark the defendant’s twenty-third instruction either given or refused, after trial and verdict, and upon motion for new trial, was not error. The court was thenjwithout power to pass upon instructions. The bill of exceptions shows that neither the court nor the counsel had noticed the failure to act upon said instruction until the argument upon the motion was proceeding, all agreeing that the failure was the result of oversight. It is the duty of counsel to present to the court for its action all instructions desired and to see to it that the court does act.
< But no hurt came to the defendants by reason of this oversight in failing to mark defendant’s twenty-third instruction given or refused, because the same principle was clearly announced to the jury in defendant’s eighth charge. Indeed, the eighth charge states the principle more clearly and strongly than the overlooked twenty-third instruction. As to all other assignments of error in the court’s action in dealing with instructions, it is sufficient to say that such assignments are not maintainable.
Finally, we are asked to set aside and reverse the judgment of the court below, because, as is alleged, the verdict is unwarranted by the evidence and is excessive.
We cannot confidently affirm that the verdict is not warranted by the evidence. The jury has found that the plaintiff was not insane, and was not the victim of that most horrible mania alleged against her in the certificate on which she was committed .to the asylum, and we cannot say .the jury was clearly wrong. The amount of the verdict, even as compensatory damages, cannot be said to shock reason or conscience. A sad, silent, and fragile little lady, now beyond middle life, wrongfully declared a lunatic, and that of the most repulsive style, shut up in a madhouse, under the circumstances disclosed, and with a stigma branded upon her name and charac*473ter which verdicts of juries and judgments of courts may never wholly efface, and with endurance of such shame, humiliation, and crucifixion of soul as happily does not often fall to woman’s lot, has appealed to the courts for redress of her wrongs, and we do not feel authorized to take from her the poor fruits of her victory.

Affirmed.